     Case 2:19-cv-02358-KJM-JDP Document 17 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       BURK N. ASHFORD,                              No. 2:19-cv-2358 KJM JDP (PS)
12                        Plaintiff,
13             v.                                      ORDER
14       BETTY T. YEE, et al.,
15                        Defendants.
16

17            On February 5, 2021, the magistrate judge filed findings and recommendations, which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. Plaintiff filed objections on February 18,

20   2021, and they were considered by the undersigned.1

21            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

22   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

23   findings and recommendations to be supported by the record and by the proper analysis.

24   /////

25
     1
26     The court notes plaintiff’s suggestion he was unable to obtain a consultation during one of the
     court’s Pro Se Hel Days because he does not live in the Eastern District. The court understands
27   the Help Days are available to any person filing a case in this district; because the Help Days
     have been held in the Sacramento courthouse, at least prior to the pandemic, plaintiff may have
28   had to travel to the courthouse to benefit from a consultation at critical junctures in his case.
                                                        1
     Case 2:19-cv-02358-KJM-JDP Document 17 Filed 03/31/21 Page 2 of 2


 1         Accordingly, IT IS ORDERED that:
 2         1. The Findings and Recommendations filed February 5, 2021, are ADOPTED;
 3         2. This action is DISMISSED without prejudice to filing in state court; and
 4         3. The Clerk of Court is directed to close the case.
 5   DATED: March 30, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
